Citation Nr: 1760545	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-36 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee chondromalacia, post-operative (left knee disability) to include as secondary to the service-connected right knee injury, post-operative with traumatic arthritis (right knee disability).

2.  Entitlement to service connection for right big toe pain and calcaneal spur (right foot disability) to include as secondary to the service-connected right knee injury, post-operative with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from July 1979 to July 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran timely perfected appeals of these issues to the Board.

In the Veteran's December 2012 Substantive Appeal, he requested a Travel Board hearing before a Veterans Law Judge (VLJ).  The Veteran was scheduled for a hearing in June 2017, but did not appear before the VLJ.  However, on June 1, 2017, the Veteran's attorney filed a request to obtain a complete copy of the Veteran's claims file and requested a stay pending completion.  The request was completed in September 2017.  In November 2017, a letter was sent to the Veteran regarding the pending hearing request.  The Veteran submitted a written statement regarding his claims in lieu of a new hearing date.  The Board finds that the Veteran has waived his hearing request, and adjudication may proceed on the issues on appeal.

At the outset, the Board notes that new and material evidence is not required to reopen a claim when, after a final decision, VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  In this case, service department records, specifically service treatment records, dated July 1979 to July 1983 were obtained and associated with the claims file after the initial denial of the Veteran's left knee disability.  These records reflect injury to the left knee in May 1981.  The records were not associated with the claims file at the time of the prior denial, and are relevant to the claim as they relate to the Veteran's claimed in-service injury.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, new and material evidence is not required and the claim will be reviewed de novo.  38 C.F.R. § 3.156(c).

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Remand is necessary prior to adjudication of the Veteran's claims of entitlement to service connection for left knee and right foot disabilities-both to include as secondary to the service-connected right knee disability.

The Board finds that the VA examinations of record are insufficient to decide the left knee and right foot claims.  

The August 2010 VA examination report did not address possibility that the Veteran's claimed left knee disability is directly related to service, nor did it adequately address whether his left knee disability was aggravated by his service-connected right knee disability.  

The August 2010 and August 2011 VA examiners did not provide opinions as to whether the Veteran's right foot disability was aggravated by his service-connected right knee disability.  The January 2013 VA examination only provided an opinion with respect to direct service connection for the right foot disability.  

Importantly, secondary service connection requires an opinion as to both causation and aggravation.  Here, the examiners did not include a clear opinion as to the possibility of aggravation in the left knee and right foot disabilities due to his service-connected right knee disability.  Moreover, the August 2010 examiner did not provide an opinion with respect to direct service connection for the claimed left knee disability.  Of note, the Veteran was treated in service for an injury to the left knee in May 1981, and had surgical intervention on it within a year and a half of discharge.  

In sum, a remand is necessary to obtain more thorough medical opinions as to the etiology of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's electronic claims file to an appropriate examiner(s) to provide opinions related to the Veteran's claimed right foot and left knee disabilities.  The claims file must be reviewed.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

For the claimed right foot disability, the examiner is asked to opine whether any right foot disability was caused OR aggravated by his service-connected right knee disability.  

For the claimed left knee disability, the examiner is asked to opine whether the claimed left knee disability is related to an event, injury, or disease in service.  The examiner is asked to comment on the Veteran's in-service treatment for his left knee disability.  

Additionally, the examiner is asked to opine whether any left knee disability was caused OR aggravated by his service-connected right knee disability.  

The examiner should provide a complete rationale for any opinions reached.

2.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




